The Royce Funds 745 Fifth Avenue New York, NY 10151 (212) 508-4500 (800) 221-4268 July 24, 2012 Securities and Exchange Commission Attn:Mr. Kevin Rupert 100 F. Street, N.E. Washington, D.C. 20549 Attention:Division of Investment Management Re: The Royce Fund File Nos. 002-80348 & 811-03599 Dear Mr. Rupert: Enclosed herewith for filing is correspondence relating to Post-Effective Amendment No. 112 under the Securities Act of 1933, as amended (the “1933 Act”), and Amendment No. 114 under the Investment Company Act of 1940, as amended (the “1940 Act) as well as Post-Effective Amendment No. 113 under the 1933 Act and Amendment No. 115 under the 1940 Act to the Registration Statement on Form N-1A of The Royce Fund (the “Trust”).The Trust respectfully requests that the effectiveness of the aforementioned be accelerated before the close of business on August 1, 2012, or as soon as thereafter practicable. Please contact me at (212) 508-4578 if you have any questions or comments. Very truly yours, /s/John E. Denneen John E. Denneen General Counsel
